Exhibit Investor Quarterly Call Investor Quarterly Call For the quarter and year ended For the quarter and year ended December 31, 2007 December 31, 2007 PhotoMedex 1 “Safe Harbor” This presentation contains forward-looking looking statements that involve risks and uncertainties. In such instances, the actual results could differ materially as a result of a variety of factors including failure to obtain regulatory approvals which could have material adverse effects on the Company’s business, competition developments which could hinder the company’s ability to compete effectively and other risk factors listed from time to time in the Company’s reports to the Securities and Exchange Commission. 2 PhotoMedex Financial
